internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp br4 plr-115364-00 date february date r s t this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are incorporated by reference except as noted below the prior letter_ruling addressed certain federal_income_tax consequences of a series of transactions that led ultimately to the distribution of controlled stock by distributing pro_rata to its shareholders the transaction because step xxi of the transaction was completed in a manner different from that described in the prior letter_ruling and because distributing and controlled soon after issuance of the prior ruling letter undertook a transaction that had not been considered by this office when it issued the prior letter_ruling you have asked us to amend the prior letter_ruling by a deleting step xxi and replacing it with the following on date xxi distributing transferred inventory to controlled and agreed to pay controlled r in exchange for controlled’s assumption of certain liabilities together with the stock contribution in step i and the first payment in step v the contribution distributing also granted controlled royalty- free nonexclusive licenses to use certain intellectual_property the licenses distributing has not and will not transfer any part of the first payment to its creditors in connection with the reorganization distributing and controlled have represented that i the aggregate fair_market_value of the assets transferred by controlled to distributing in the contribution exceeded the aggregate fair_market_value of the assets transferred by distributing to controlled in the contribution and ii the aggregate fair_market_value and aggregate basis of the assets transferred by distributing to controlled in the contribution equaled or exceeded the aggregate liabilities assumed by controlled in the contribution plr-115364-00 b changing the tense of step xxxx from future to past and adding the following new step on date xxxxi following the distribution controlled acquired s from distributing in exchange for t dollars in cash the st transaction the prior letter_ruling is amended to include the above factual changes and based on these changes is further amended as follows ruling is revised to read as follows the amount of gain recognized by distributing on its transfer of assets to controlled in constructive exchange for additional controlled stock the first payment and the assumption by controlled of certain liabilities is limited to the lesser_of i the fair_market_value of the first payment and ii the amount of gain realized by distributing on such transfer sec_361 and sec_357 the following new rulings are added to the extent that the sum of the first payment and the liabilities assumed by controlled in the contribution the sum exceeded the fair_market_value of the assets transferred by distributing to controlled in the contribution the sum was a distribution to which sec_301 applied see sec_1_301-1 and l to the extent the sec_301 distribution in ruling above exceeded distributing’s basis in its controlled stock an excess_loss_account was created or an existing excess_loss_account in such stock was increased and was then included in income immediately before the distribution sec_1_1502-19 and b sec_1_1502-32 we express no opinion about the tax treatment of the above factual changes under any other provisions of the internal_revenue_code or income_tax regulations in particular we express no opinion on whether a the aggregate fair_market_value of the assets transferred by controlled to distributing in the contribution including liabilities assumed exceeded the aggregate fair_market_value of the assets transferred by distributing to controlled in the contribution b the aggregate fair_market_value and aggregate basis of the assets transferred by distributing to controlled in the contribution equaled or exceeded the aggregate liabilities assumed by controlled in the contribution and plr-115364-00 c the st transaction should be viewed as part of the plan_of_reorganization that includes the transaction the plan if the st transaction were considered part of the plan the contribution would be redefined to include the transfer of s to controlled and the transfer of t to distributing as a result the amount of gain recognized by distributing in revised ruling above would change but in no event would it exceed the combined fair_market_value of the first payment and t furthermore the total fair_market_value of the assets transferred in ruling above would be increased and this in turn could affect the excess_loss_account amount taken into income by distributing in ruling above however even if the st transaction were viewed as part of the plan no gain_or_loss would be recognized by either distributing or its shareholders in the distribution as indicated in rulings and of the prior letter_ruling all caveats contained in the prior letter_ruling continue to apply this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this supplemental letter and the prior letter_ruling should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction was completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
